     Case 8:19-cr-00061-JVS Document 332 Filed 10/06/20 Page 1 of 2 Page ID #:5348



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
17
                Plaintiff,                    GOVERNMENT’S NOTICE OF OBJECTION
18                                            TO DEFENDANT FILING OVER-SIZED
                      v.                      REPLY BRIEFS (CR 320, CR 326,
19                                            CR 327)
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Julian L. André, hereby files its notice of objection to defendant

27   filing over-sized reply briefs in docket numbers 320, 326, and 327.

28
     Case 8:19-cr-00061-JVS Document 332 Filed 10/06/20 Page 2 of 2 Page ID #:5349



 1         This Court’s Order Re Criminal Trials, revised August 17, 2017,

 2   requires that reply briefs “shall not exceed 12 pages.”            (Id. ¶ 4.)

 3   Defendant recently filed three reply briefs in support of motions

 4   defendant previously filed.       The memorandum of points and authorities

 5   for all three reply briefs exceed the Court’s twelve-page limit.                On

 6   October 2, 2020, defendant filed a 13-page reply brief in support of

 7   his motion to sever counts (CR 320), and on October 5, 2020,

 8   defendant filed a 14-page reply brief in support of his motion to

 9   exclude expert witnesses (CR 326), and a 21-page reply brief in

10   support of his motion for privilege review (CR 327).           Defendant

11   neither filed an ex parte application for leave to file an over-sized

12   brief for any of the three filings, nor sought the government’s

13   position as to the filing of these over-sized briefs.           The government

14   objects to defendant’s over-sized reply briefs.

15

16    Dated: October 6, 2020               Respectfully submitted,

17                                         NICOLA T. HANNA
                                           United States Attorney
18
                                           BRANDON D. FOX
19                                         Assistant United States Attorney
                                           Chief, Criminal Division
20

21                                             /s/
                                           BRETT A. SAGEL
22                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
23
                                           Attorneys for Plaintiff
24                                         UNITED STATES OF AMERICA

25

26

27

28

                                             2
